Citation Nr: 0826584	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-32 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
diabetes mellitus, type II, currently rated as 20 percent 
disabling.

2.  Entitlement to service connection for essential 
hypertension, atrial fibrillation, congestive heart failure 
and coronary artery disease.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The issue of entitlement to an increased, initial rating for 
diabetes mellitus, type II, is addressed in the REMAND that 
follows the order section of this decision.


FINDING OF FACT

Essential hypertension, atrial fibrillation, congestive heart 
failure and coronary artery disease were not present in 
service or within one year after the veteran's discharge from 
service and are not etiologically related to service or to 
service-connected disability.


CONCLUSION OF LAW

Essential hypertension, atrial fibrillation, congestive heart 
failure and coronary artery disease were not incurred in or 
aggravated by active duty, their incurrence or aggravation 
during active duty may not be presumed, and they are not 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for hypertension 
and heart disorders.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, in May 2005, 
prior to its initial adjudication of the claims.  Although 
the veteran was not provided notice with respect to the 
disability-rating or effective-date element of the claims 
until March 2006, after the initial adjudication of the 
claims, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for any of the claimed disorders.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with 
respect to those elements of the claims is no more than 
harmless error.

The Board also notes that service treatment records have been 
obtained.  In addition records from the Social Security 
Administration and post-service treatment records, including 
pertinent VA and private medical records, have been obtained 
to the extent possible.  The veteran was also afforded an 
appropriate VA examination and appropriate VA medical 
opinions were obtained.  The veteran has not identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate any of the claims.  The Board is 
also unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.





Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period 
of war and manifests hypertension or cardiovascular disease 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice- connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a) (2006).  See also, 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.


Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The medical evidence does not show and the veteran has not 
contended that any of the disorders at issue were present 
within one year of his discharge from service or that any of 
the disorders at issue are directly related to his active 
service.  He does claim that service connection is warranted 
for the claimed disorders because they are etiologically 
related to his service-connected diabetes.  

With respect to the etiology of the claimed disorders, the 
Board notes that the veteran was afforded a VA examination in 
October 2005 by a nurse practitioner.  The examiner observed 
that the veteran had been on Social Security disability since 
June 2005 for heart disease and panic and stress disorder.  
Prior to that, he had worked for 30 years as a machinist and 
2 years immediately prior at a home improvement store.  He 
noted he had diabetes for the last 5 or 6 years.  The veteran 
reported he sustained a myocardial infarction at age 48, 
within 6 months of being diagnosed with diabetes.  He noted 
he had had heart problems periodically since that time.  
Following examination, the conclusion was diabetes mellitus, 
type II, hypertension diagnosed at the same time as the 
diabetes diagnosis, coronary artery disease, atrial 
fibrillation, congestive heart failure and cardiomyopathy.  
The examiner noted the claims file showed myocardial 
infarction in 1998.  Cardiac catheterization was performed in 
September 2004.  The examiner concluded that the veteran had 
no significant obstructive disease to explain his chest pain.  
It was noted that he smoked and smoking cessation was 
stressed.  The diagnosis was non-obstructive coronary artery 
disease, ectatic coronary arteries with abnormal flow, 
moderately reduced ejection fraction of 38% due to 
cardiomyopathy, apical wall motion abnormality.  The examiner 
concluded that the atrial fibrillation and congestive heart 
failure were not related to diabetes, but that coronary 
artery disease would be secondary to diabetes type II.  

In May 2006, a VA physician reviewed the claims folder and 
concluded that the veteran had dysmetabolic syndrome.  The 
physician found that the various forms of heart disease this 
veteran had were not related to his diabetes.  He observed 
that hypertension was not caused by diabetes but was an 
independent co-morbidity; atrial fibrillation was not a 
direct complication of/was not caused by diabetes, and while 
there could be an increased risk of congestive heart failure 
in diabetes, this was less likely secondary to diabetes in 
this veteran's case as he had multiple other risk factors 
such as hypertension and coronary artery disease.  

Another VA nurse practitioner rendered a negative opinion as 
to the relationship between the veteran's diabetes and heart 
diseases in June 2006.  She reviewed the claims folder and 
offered the opinion that none of the veteran's heart problems 
are related to diabetes.  It was observed that the heart 
problems noted in 1997 and 1998 in the record predated the 
diagnosis of diabetes by 2 years.  It was emphasized that the 
diagnosis date of diabetes noted in the record and reported 
by the veteran were consistent.  The nurse practitioner 
concluded, after a careful assessment of the sequence of 
events noted in the record, that this veteran's congestive 
heart failure was secondary to cardiomyopathy due to old 
apical infarct which predated the diabetes diagnosis.  Also, 
she concluded that cardiomyopathy and congestive heart 
failure were due to old myocardial infarction which preceded 
diagnosis of diabetes by two years and therefore would not be 
secondary to the diabetes.  

The Board finds the May 2006 and June 2006 medical opinions 
against the claims to be more probative than the October 2005 
medical opinion which is partially in favor of the claim.  In 
particular, the Board notes that the May 2006 opinion was 
rendered by physician, who presumably has more expertise than 
the nurse practitioner who rendered the October 2005 opinion.  
In addition, the Board particularly finds the June 2006 
opinion probative, as it is based on a review of the prior 
conflicting opinion, is well-supported by and consistent with 
the record, and directly addresses the conflicting medical 
report.  

The Board finds the May 2006 and June 2006 VA opinions to be 
highly probative evidence against the veteran's claim, as 
they were based on a review of the veteran's claims file and 
supported by sound rationale.  See Wray v. Brown, 7 Vet. App. 
488, 493 (1995) (holding that the adoption of an expert 
medical opinion may satisfy the Board's statutory requirement 
of an adequate statement of reasons and bases if the expert 
fairly considered the material evidence seemingly supporting 
the veteran's position); see also Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases).  
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches. . .  As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . .").  In short, these two reports 
provide highly probative evidence against the veteran's 
claim.  

In essence, the remaining evidence of a nexus between the 
veteran's current heart disorders and hypertension and his 
diabetes is limited to the veteran's own statements.  This is 
not competent evidence of the alleged nexus since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claims.  


ORDER

Entitlement to service connection for essential hypertension, 
atrial fibrillation, congestive heart failure and coronary 
artery disease is denied.


REMAND

In communications subsequent to the October 2005 examination 
for diabetes, the veteran has suggested that his diabetes has 
worsened.  That examination report reflects that the 
veteran's diabetes was being treated with Glucotrol oral 
diabetic treatment and that he was not on insulin.  His 
current treatment regimen is unclear.  The most recent VA 
examination, conducted in June 2006, focused on his heart 
conditions rather than on his diabetes manifestations.  

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  See also Snuffer v. Gober, 10 Vet. 
App. 400 (1997).

The Board believes that the veteran should be afforded a 
current examination to determine the current manifestations 
of diabetes mellitus, type II.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain 
outstanding records pertaining to 
treatment or evaluation of the veteran's 
diabetes during the period of this claim.  

2.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
service-connected diabetes mellitus, type 
II.  

All indicated tests and studies are to be 
performed, and the claims folder must be 
made available to and reviewed by the 
examiner.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
The physician is to indicate whether the 
veteran requires insulin, is on a 
restricted diet, and requires regulation 
of activities.  The examiner should 
indicate whether the veteran has episodes 
of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per 
year, or twice a month visits to a 
diabetic care provider.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.

The rationale for all opinions expressed 
should also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claim, 
considering all of the evidence of 
record, including all of the evidence 
submitted since the issuance of the SOC.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.
No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


